Py Plaintiff's 8 ho YeRp EXP: DARE SA Document 15 Filed 03/09/20 Page 1 of 8

tnereks No. 143 27s0
Address(¢n4il.) 22t S- acacia ‘Ave
Ripon. CA VS3bb

 

 

 

 

 

 

 

 

LERK
EAST,
by ERG sii PGT Couny
. - DOTY CS ae
IN THE UNITED STATES DISTRICT COURT °
-FOR THE EASTERN DISTRICT OF CALIFORNIA
Christophort. BUS Liq - cv-00835 -DAD- BA 0
(Name of Plaintiff) ‘(Case Number)
VS. AMENDED. CIVIL RIGHTS oo end UNDER:
 durlY trie
Deputy Ganzales . ay 42 U.S.C. 1983 (State Prisoner)
Beout Y Curtvas | (1 Bivens Action [403 U.S. 388 (1971)] (Federal Prisoner)
SGU Sowta

 

iT Kick

Pt Dusen RECEIVED

 

 

(Names of all Defendants) MAR 0) 9 2020
|. Previous Lawsuits (list all other previous or pending lawsuits on additional page): CLERK, U.S, DISTRICT COURT
EAGTRRN DISTINCT OF CALIFORNIA
A. Have you brought any other lawsuits while a prisoner? Yes No BY cerecer LS rereneere DEPUTY CLERK

B. If your answer to A is yes, how many?

Describe previous or pending lawsuits in the space below. (If more than one, attach additional page to continue
outlining all lawsuits in same format.)

1. Parties to this previous lawsuit:

Plaintiff

 

Defendants

 

 

2. Court (if Federal Court, give name of District; if State Court, give name of County)

 

 

3. Docket Number 4. Assigned Judge

5, Disposition (Was the case dismissed? Appealed? Is it still pending?)

 

 
Gaping AREWSIRRPE-DAD-GSA_Documpesgth Sidi G3/99/30_Page 2 of 8

ll. Exhaustion of Administrative Remedies

NOTICE: Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with respect to prison conditions
under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prior to filing suit, inmates are required to exhaust
the available administrative remedy process, Jones v. Bock, 549 U.S, 199, 211, 127 S.Ct. 910, 918-19 (2007); McKinney v. Carey, 311
F.3d 1198, 1999 (9th Cir. 2002), and neither futility nor the unavailability of money damages will excuse the failure to exhaust, Porter
v. Nussle, 534 U.S. 516, 524, 122 S.Ct. 983, 988 (2002). If the court determines that an inmate failed to exhaust prior to filing suit,
the unexhausted claims will be dismissed, without prejudice. Jones, 549 U.S. at 223-24, 127 S.Ct. at 925-26.

A. Is there an inmate appeal or administrative remedy process available at your institution?
Yes__/ No {

B. Have you filed an appeal or grievance concerning ALL of the facts contained in this complaint?
yes A No

C. Is the process completed?
ves A _ " If your answer is yes, briefly explain what happened at each level.

SéT
Upon completion of Fifa Coaplaiats ty ith Beauty Gonralé whe Sowea, LT (Ne sthea CAT Duman

each stock Jevel denied wy loins ard pushed blanve of to me stat ing L wesat stele

Pooper v when £ infact wes seated propel « Tho Kbanphents res pond ing fv these
e6' apple] Forms Stated thet because F ws not p openly Seote) T/n_ the Cause of mp

(Asucitss |

No If your answer is no, explain why not.

 

 

 

 

 

Len. Ly fot vee availobl? aad on mb lack motion Fifed the dudge cubed tle
Ill. Defendants iis ake is cnr g fre /d Dre maluce dehnd ants Hfuded to Pros thus ifte So untill Tip

Die the, Sub poeta DA ungble to prov dt full Aom& ap) Ie Ria fy

ph able. tv < of .
List each defendant’s full name, official position, and place of employment and address in the spaces below. If you need additi
space please provide the same information for any additional defendants on separate sheet of paper.

A. Name Deputy Gonzales - is employed as Trenteortat Lal
co " Current Address/Place of Employment can / 2S E Hackett Ad medato A ALB ic Safty fenler fan Slay. co WARY
 

 

Case 1:19-cv-00838-DAD-GSA. Document 15 Filed 03/09/20 Page 3 of 8
B. nameAo Souza ois is employed as ThenSoortat jon Zz at

]

| Current Address/Place of Employment 20/260 E + Lealet cd Lelie Ch Public catty cnr eanislous cunly
c, Name_Deput ¥ Cuevas _ _ is employed as Trargoactat ion /Nnive

Current Address/Place of Employment 202/280 & hackelt n) mock to cA Public Sapte verter Stonis[aud cout
p. Name LT Kine. is employed as © CC“EUA ant
Current Address/Place of Employment 220/20 _E Agckett od prookecto Ch Public Sct ent Stay ‘shea Guat

E. Name CPT Lrecn ___ is employed as Catta LA

Current Address/Place of Employment cr’ 25g E Aackeet rd) wot te A Publiv. Sfeevanter Aesth Couey

IV. Causes of Action (You may attach additional pages alleging other causes of action and the facts supporting them if necessary.
Must be in same format outlined below.) ,

Claim 1: The following civil right has been violated (e.g. right to medical care, access to courts, due process, free speech, freedom of
religion, freedom of association, freedom from cruel and unusual punishment, etc.):

Tight to ex peed sake transporte [oh to Cre) Prom Court. jad ucses ob Laine, HA. by bay £
une cele s Jtving +t rehS portation Dejver S$ (Gane ing on the breaks of tit Sof0
See) , Seeder Krom covel ord tus ual pull ish. melt

Supporting Facts (Include all facts you consider important to Claim 1. State what happened clearly and in your own words. You need
not cite legal authority or argument. Be certain to des ribe exactly what each defendant, by name, did to violate the right alleged in

Claim 1.): Date of /acident A comple itv i 3 5/14 at or aroxre) LiOum-Fit0am

| DiheistopherL« Rev a pretrial otginer ot “@howe casl dete cad time of rcident wes. sittiag us
bet cc fessige. with what [ttle room sas ewsileSle, The driver ( daouty Gonzales eluted do ioe
us cs we gl vise) him 10 d us oat D4 Ty this creo ot ware all wrbioe) to large. he iasicted we ad
tH On 70 pes ponse qriduener ¢ deput Y Cwieyss lokes cleim as diver whih Kk wee Le comg
he this rage, us Ag ss nat the drive fe Folsly feké&s the clain @ of pecheps ko Sove the-cctval  dvyuer
fom Civil ackion® " Dowty Gonzaglt if the deputy What SokR with me on SHO afte pelliog toe of thy
hicle x ho exeleintd why he clams on the breaks Dendy Lonraler dave at fos
I uasete sponse <y8Q°39-PAD-S9R sBpoamen PStablGe O0Rec Regis O18 padding of oat
type Gad ao friction Kvices to ceuce Lp ieee Siping on any Surbace Asie fhe hilt
os he drove fe Suddenly ¢ {ened the’ reales mening to _the Fuct stop . He_p coveeded

oe Appmx 10-200 Ft 4s ue pelled Rag ued ‘eal Ber nly saber Gad then dvputY Gonzales came
® G Second Stop, L T wes ELE Pelee aff the lehicle bt wey gs £ Sah) shows dinedtlY

 

cllis iow with FAM. gate k Cudchn closue he had to Slam on the bPakS s foukever
(gua Ds bade, thi ix_ the (second ) Sdop 148 capecrs to Ga magical teletuct ing
agate iP Llads Hye Cut. fnvluctec obbe ined by thi ‘acelend ere as FolloyS? 3 bloody contusiaas to fre
cous lan on my lePt shb kdam. ify , ned, nnd
Ga tadssed bale. Thad the Pallett Syanp hams Fo ga try head ialucy (contuss‘an\ dh cep, ligt
hecr\ea)s Vs USioas of s facs black king ad. Adusia_, lass of gpeli fey add bunalp £ Coastiund ft)

  

Claim 2: The following civil right has been violated (e.g. right to medical care, access to courts, due process, free speech, freedom of .
religion, freedom of association, freedom from cruel and unusual punishment, etc.):

cight tase liek Cight fo _vwelit€ £com S uf FEC ING iA Parr _ pelt to- celiete
kerning the sssue Gull be ‘gens to ,& neecbed , aad Aveleatyd Nom re Cova
dy pay. one else.

Supporting Facts (Include all facts you consider important to Claim 2. State what happened clearly and in your own words. You need
not cite legal authority or argument. Be certain to describe exactly what each defendant, by name, did to violate the right alleged in
Claim 2.):

Ac 2 £ ied the Popertrork [ crievencec) I “ve Cheyer) responce thor,
Deputy foe.Gueves, $GT Souza , LT Kick, Gr buncad £. Lave pot
NCieved responce fiom, Leouty Goazalks -as Deputy Cugvas fook Hye
blame for thy inci deat bb Claimiag Fo 3 WO _ohlN,

the acon Neouty curves is a Tass cad ic for thys  peesan SOT Soles
(Sun thé C46X 4S he LT kirk ano) GAT funrcan abl pushed blame ti
me all 3 of thee sndividuale dense) any reteonsebility  slamed me
and dealintd pry apptals far py Covey ances bik) [A conypleiat af tLe.
| Delver TAC, lao) ‘viduals Ce. protect ing Gnd allow ing Ga uAscfe
Dowd Continue fo Leancpoct inamotts_ofter th Inlurien Loe obtained

aNd hawt ewan. done the glitest Ae of dSciplaacw get {ol to Cnsegé tly
SSUR »
—

fC)

ase 1:19-0v-00838-DAD(GBA ‘ wecuren' 16 oFlike pgiop/20 Page 5 of 8
\

y : , ae ne OC

 

FO — _
Stop , felt prtssure, (a ab Atod mostly near ay

had a migrain that Josted for 3 dave AOA oe

 

 

 

 

 

 

OS. area Those (Aig ts ins thea becaneonly  feriadical

 

 

 

 

M142 10S ofk Ghd O04 fo a a Weeles, LT LAAS.
Under at the moment procerding the incident that. _

 

Caused yay indwrits tet Sas Lheed ing Lwas_il

 

5
oa

 

 

 

ecnplete. shove . The HO men tim tron the forward

 

 

 

 

notion ak the whl _ lombiyed with the Sudden

 

slam of the breaks caused my selP to be tossed

 

 

 

 

 

 

 

in a Lo cide) mot WIN _IA fo the 8 ate./ d Ger Cats iA8

 

the jtadur jes: Asw 2 sufbe— to this day paar Fi me Ly.

 

 

in a AnOViNG Vv eh ile. thet traumatic eX perlthie flashes. pp

 

gad 2 am ia..conaplecte Fear jn 4 AY vehicle 0s a wsulh

 

 

 

 

 
‘Case 1:19-cv-00838-DAD-GSA Document 15 Filed 03/09/20 Page 6 of 8

| bas

 

Fock |; we soft? restenints exist in vehicle for in raaits

 

Fock 20 sects are all slipeert ao frictiot g rip/ padding

 

: Cut 3! fy Padding exists on ent Suuphace te prevent Aedce

 

the risk of Such Adres er _upta’ Fadel out LOmes

 

 

Fack 4! LE mut (biple inmetts are Largec in J! ee [ois to much
fo Lit in Meee Compa rtentiet |

 

Fock 5! we informed Seputy Conrcales 10 of us wont Fit nok

 

CAokah How) Deputy Coprales jas piste) | to ok ws _iowld Fit

 

wits cade abort it ang resend te UsSLea as we abel) ,

 

 

Sack G De nuky Gonrales’ Ae ligently drove at unsafe speeds
Know’ LNG, all the above crank iOn, Dats [- 3, !

 

5 lcconpwes) ax ave breaks wh ich 7 ih. Anh - CSubbed

 

1a PY iAburt its atienple fo. Cover i Ap \e thy

 

the Mu af a cudolin clog; Lag gat, anor ler DAN

 

tried tating 4 im ag Driven thet WQS not beiving

 

Gnd waht ipl deputies acrbenpha) to Mani gulote the Ros

 

 

of what achualy hap pele).

 

 

 

 

 

 

 

 

 

 

 

 
 

Ss Case 1:19-cv-00838-DAD-GSA Document 15 Filed 03/09/20 Page 7 of 8

 

 

 

 

 

 

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or statues.

As focm of relief F cog utst the bePrdands be rvaluated for Kein positions

L ee wact Tho Driver wto_be placed uns ProhatioN far | year sf eur to
be mm tres Partation dNwmagaih 5 T reg uvst thot thE cacidterk le documeptt td
On his Arivers Lpo@nce ermanzatly leith ie SMV Zz additonal? regueet

to _b¢e Cannpions ato fon poy Pain ond SuCPring 420, cow the duratien of time to heol,
tie Spe at afeopng by obkoin ‘al nee pWoraptesatlon for Gale pes whith L should rt Low had
Fo pay to beg in. With to obdain relieks had this incident not occured, (¢ Continued Ps, SA)

| declare under penalty of perjury that the foregoing is true and correct.

. a ae ee
Date: 3 [0 fs zo Signature of Plaintiffs__-§«~~___. ee ee ee

 

(Revised 4/4/14)
Gase 1:19-cv-00838-DAD-GSA Document 15 Filed 03/09/20 Page 8 of 8

eg Wisk Foe seht? Gatinued

 

LAdditionaly a) like. to. eg ubst of the. court , PRmiSicn

 

fo Life all tube Paperwork. electronic CHP by email plese

 

Provide _aa.earajl ccbness, Sy] Zo like to. ask for PR

 

Op portul ite ter sub poena__the formation mentioned adie.

 

 

Nith ia this complaint cad aa add tional _apparctun th to. __.

 

Submit another mend) compl aim Cher otemed pmesseseCY

 

| fo_add_the additional Jrtonmation praised ht te Subpoena _

 

 

ance esportld to) ZI Mite _& ack the ligt to. please _

 

 

Provide _the _p caper Sub poor erm end aa additional.

1

 

 

 

 

amended complaint form. Lo like. be epuet A

 

Continuance 46 well 4s. puct of to Sab poe if needed

 

_ te ql ONL +ime Lo dependent ty egeond tb Subpoena

 

(30 -£6 Joos > a

 

 

 

 
